USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
Lisa Sattler d/b/a Midtown East Physical Therapy,

 

DOC #:
DATE FILED: _7/15/2021

Plaintiff,

 

-against-
21 Civ. 1521 (AT)
Dale Pharmacy & Surgical, Inc.,
ORDER

 

Defendant.
ANALISA TORRES, District Judge:

 

The Court is in receipt of Plaintiffs letter requesting to amend the complaint, ECF No. 33,
and associated letter briefing, ECF Nos. 35-36. Rule 15(a)(2) of the Federal Rules of Civil Procedure
provides that courts “should freely give leave” to amend a complaint “when justice so requires.” Fed.
R. Civ. P. 15. “Although Rule 21, and not Rule 15(a), normally governs the addition of new parties
to an action,” FTD Corp. v. Banker’s Tr. Co., 954 F. Supp. 106, 109 (S.D.N.Y. 1997), “the showing
necessary under Rule 21 is the same as that required under Rule 15(a),” Johnson v. Bryson, 851
F.Supp.2d 688, 703 (S.D.N.Y. 2012). Here, Defendant has not demonstrated that the proposed
amendment would be futile or otherwise prohibited under Rule 15. See Bais Yaakov of Spring Valley
v. Graduation Source, LLC, No. 14 Civ. 3232, 2016 WL 1271693, at *5 (S.D.N-Y. Mar. 29, 2016)
(holding that an individual defendant “may be held personally liable for violations of the TCPA if he
had direct, personal participation in or personally authorized the conduct found to have violated the
statute.” (quotation marks and citation omitted)); Nordco, A.S. v. Ledes, No. 95 Civ. 7753, 1999 WL
1243883, at *4 (S.D.N.Y. Dec. 21, 1999) (stating that a potential new defendant being judgment-
proof does not “by itself. . . convince the [c]ourt to deny leave to amend”). Accordingly, Plaintiffs
motion for leave to file an amended complaint is GRANTED. By July 29, 2021, Plaintiff shall file
her amended complaint.

SO ORDERED.

Dated: July 15, 2021
New York, New York

ANALISA TORRES
United States District Judge

 
